                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                  Case No. 18-42547-WJL
Tanseer Hasan Kazi                                                                      Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0971-4           User: dstaples               Page 1 of 2                   Date Rcvd: Oct 31, 2018
                               Form ID: 309A                Total Noticed: 63


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 02, 2018.
db             +Tanseer Hasan Kazi,    43575 Mission Blvd #347,     Fremont, CA 94539-5831
smg           ++CALIFORNIA STATE BOARD OF EQUALIZATION,     ACCOUNT REFERENCE GROUP MIC 29,      P O BOX 942879,
                 SACRAMENTO CA 94279-0029
               (address filed with court: State Board of Equalization,        Collection Dept.,    P.O. Box 942879,
                 Sacramento, CA 94279)
smg            +Labor Commissioner,    1515 Clay St.,    Room 801,    Oakland, CA 94612-1463
ust            +Office of the U.S. Trustee/Oak,     Office of the United States Trustee,
                 Phillip J. Burton Federal Building,     450 Golden Gate Ave. 5th Fl., #05-0153,
                 San Francisco, CA 94102-3661
14878321        Advanced Call Center Tech,    Po Box 9091,     Gray TN 37615-9091
14878322       +Allied Interstate, Llc,    P.o. Box 361445,     Columbus OH 43236-1445
14878327        Barclays Bank Delaware,    Card Services,    P.o. Box 60517,     City Of Industry CA 91716-0517
14878328        Best Buy Credit Services,    Po Box 78009,     Phoenix AZ 85062-8009
14878329       +Best Buy/citibank, N. a.,    P.o. Box 6286,     Sioux Falls SD 57117-6286
14878330       +Bureau Of Medical Economics,    700 Empey Way,     San Jose CA 95128-4716
14878331        Capital One, N.a.,    P.o. Box 71087,    Charlotte NC 28272-1087
14878336       +Central Credit Services Llc,    9550 Regency Square Blvd,      Suite-500a,
                 Jacksonville FL 32225-8169
14878337        Cep America California,    Po Box 582663,    Modesto CA 95358-0070
14878340       +Client Services Inc,    3451 Harry S. Truman Blvd.,     Saint Charles MO 63301-9816
14878343        Costco/citi Cards,    Po Box 78019,    Phoenix AZ 85062-8019
14878344       +Custom Commercial Dry Cleaners,     3201-a, Investment Blvd,     Hayward CA 94545-3813
14878345        Discover,    Po Box 51908,   Los Angeles CA 90051-6208
14878347        Exxon Mobil,    P.o. Box 78072,    Phoenix AZ 85062-8072
14878348        Genpact Services Llc,    Po Box 1969,    Southgate MI 48195-0969
14878349        Home Depot/citibank, N.a.,    Home Depot Credit Services,      Po Box 78011,
                 Phoenix AZ 85062-8011
14878350        Icbc Revenue Accounting,    151 West Esplanade,     North Vancouver BC V7m 3h9
14878351       +Law Off ice Of John Mendonza,     Po Box 5010,    Pleasanton CA 94566-0510
14878353        Law Off ice-gerald J Beaudoin,     3950 Buskirk Ave,    Suite 300,    Walnut Creek CA 94597
14878354        Lvnv Funding Llc,    Po Box 1280,    Oaks PA 19456-1280
14878356        Midland Credit Management, Inc,     Po Box 2000,    Warren MI 48090-2000
14878360        Naps Solutions, Llc,    Po Box 2248,    Maryland Heights MO 63043-1048
14878357       +National Enterprise Systems,    2479 Edison Blvd,     Unit-a,    Twinsburg OH 44087-2475
14878358        Newman Medical Group,    6950 Santa Teresa Blvd,     Ste-b,    San Jose CA 95119-1300
14878359        Northstar Location Services,    Attn Financial Services Dept.,      4285 Genesee St,
                 Cheektowaga NY 14225-1943
14878361        Paypal Credit,    Po Box 71202,    Charlotte NC 28272-1202
14878366        Sears Credit Cards/citibank Na,     Po Box 78051,    Phpenix AZ 85062-8051
14878367        Shell Card Payments,    Po Box 9001011,    Louisville KY 40290-1011
14878368       +Sra Associates, Llc,    401 Minnetonka Rd,     Ho Nella NJ 08083-2914
14878370       +Stanislaus Credit Control Svc,     914 14th St,    Post Off ice Box 480,     Modesto CA 95354-1011
14878386       +Superior Court Of Ca,    County Of Alameda,     24405 Amador St,    Hayward CA 94544-1202
14878387       +Superior Court Of California,     Alameda County Superior Court,     1225 Fallon Street,
                 Oakland CA 94612-4207
14878388        Suttell & Hammer,    P.o. Box C-90006,    Bellevue WA 98009
14878390        The Provincial Court Of Albert,     Ticket Production Centre,     601 5th Street Sw,
                 Calgary AB T2p Sp7
14878392       +United Collection Bureau, Inc.,     5620 Southwyck Blvd,    Ste-206,    Toledo OH 43614-1501
14878393        Visa/stanford Federal Credit,     Po Box 10690,    Palo Alto CA 94303-0843

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BSLITTLE.COM Nov 01 2018 06:58:00      Sarah L. Little,    2415 San Ramon Valley Blvd. #4432,
                 San Ramon, CA 94583-5381
smg             EDI: EDD.COM Nov 01 2018 06:58:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Nov 01 2018 06:58:00      CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,    P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Nov 01 2018 06:58:00      State Board of Equalization,    Collection Dept.,
                 P.O. Box 942879,    Sacramento, CA 94279
14878324        EDI: RMSC.COM Nov 01 2018 06:58:00      Amazon/synchrony Bank,    P.o. Box 960013,
                 Orlando FL 32896-0013
14878325        EDI: RMSC.COM Nov 01 2018 06:58:00      Americas Tire/synchrony Bank,    Po Box 960061,
                 Orlando FL 32896-0061
14878326        EDI: RMSC.COM Nov 01 2018 06:58:00      Banana Republic/syncb,    Po Box 530942,
                 Atlanta GA 30353-0942
14878332        EDI: CAPITALONE.COM Nov 01 2018 06:58:00       Capital One, N.a.,   P.O. Box 60599,
                 City Of Industry CA 91716-0599
14878334        EDI: RMSC.COM Nov 01 2018 06:58:00      Care Credit/synchrony Bank,    Po Box 960061,
                 Orlando FL 32896-0061
14878335        E-mail/Text: bankruptcy@cavps.com Nov 01 2018 03:22:06       Cavalry Spv I, Llc,
                 500 Summit Lake Dr,    Ste-400,   Valhalla NY 10595-1340
14878338        EDI: RMSC.COM Nov 01 2018 06:58:00      Chevron Visa/syncb,    Po Box 960012,
                 Orlando FL 32896-0012
       Case: 18-42547        Doc# 10     Filed: 11/02/18     Entered: 11/02/18 21:28:43         Page 1 of 4
District/off: 0971-4                  User: dstaples                     Page 2 of 2                          Date Rcvd: Oct 31, 2018
                                      Form ID: 309A                      Total Noticed: 63


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14878339       +E-mail/Text: legalbankruptcy@sanjoseca.gov Nov 01 2018 03:22:36       City Of San Jose,
                 200 East Santa Clara St,   San Jose CA 95113-1905
14878341        EDI: WFNNB.COM Nov 01 2018 06:58:00      Comenity/overstock,    Po Box 659707,
                 San Antonio TX 78265-9707
14878342        EDI: WFNNB.COM Nov 01 2018 06:58:00      Comenity/zales Jewelers,    Po Box 659819,
                 San Antonio TX 78265-9119
14878346       +E-mail/Text: egssupportservices@alorica.com Nov 01 2018 03:21:58       Egs Financial Care, Inc,
                 4740 Baxter Rd,   Verginia Beach VA 23462-4484
14878355        EDI: PARALONMEDCREDT Nov 01 2018 06:58:00      Medicredit, Inc,    Po Box 1629,
                 Maryland Heights MO 63043-0629
14878364        EDI: PRA.COM Nov 01 2018 06:58:00     Portfolio Recovery Associates,     P.o. Box 12914,
                 Norfolk VA 23541-1223
14878362        EDI: RMSC.COM Nov 01 2018 06:58:00     Paypal Credit Svcs/synchrony,     Po Box 960080,
                 Orlando FL 32896-0080
14878363        EDI: RMSC.COM Nov 01 2018 06:58:00     Phillips 66 Co/syncb,     P.o. Box 530942,
                 Atlanta GA 30353-0942
14878365        EDI: HCA2.COM Nov 01 2018 06:58:00     Regional Med Ctr Of San Jose,     P.o. Box 740766,
                 Cincinnati OH 45274-0766
14878369        E-mail/Text: collections@sfcu.org Nov 01 2018 03:21:49       Stanford Federal Credit Union,
                 Po Box 10690,   Palo Alto CA 94303-0843
14878389        EDI: RMSC.COM Nov 01 2018 06:58:00     Synchrony Bank/jcpenny,     P.o. 960090,
                 Orlando FL 32896-0090
14878391        EDI: TFSR.COM Nov 01 2018 06:58:00     Toyota Financial Services,     P.o. Box 5236,
                 Carol Stream IL 60197-5236
14878394        EDI: RMSC.COM Nov 01 2018 06:58:00     Walmart/synchrony Bank,     P.o. Box-530927,
                 Atlanta GA 30353-0927
                                                                                               TOTAL: 24

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14878323*        +Allied Interstate, Llc,   P.o. Box 361445,   Columbus OH 43236-1445
14878333*         Capital One, N.a.,   P.o. Box 60599,   City Of Industry CA 91716-0599
14878352*        +Law Off ice Of John Mendonza,   Po Box 5010,   Pleasanton CA 94566-0510
                                                                                                                    TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 02, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2018 at the address(es) listed below:
              Office of the U.S. Trustee/Oak   USTPRegion17.OA.ECF@usdoj.gov
              Sarah L. Little   sarah@littletrustee.com, c141@ecfcbis.com,nancy@littletrustee.com
                                                                                            TOTAL: 2




         Case: 18-42547            Doc# 10        Filed: 11/02/18          Entered: 11/02/18 21:28:43                Page 2 of 4
      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1              Tanseer Hasan Kazi                                                         Social Security number or ITIN            xxx−xx−5219
                      First Name   Middle Name     Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                 EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of California
                                                                                                 Date case filed for chapter 7 10/30/18
Case number:          18−42547 WJL 7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                 About Debtor 1:                                               About Debtor 2:

 1.     Debtor's full name                       Tanseer Hasan Kazi

 2.     All other names used in the
        last 8 years

 3.    Address                                 43575 Mission Blvd #347
                                               Fremont, CA 94539

 4.    Debtor's attorney                       Tanseer Hasan Kazi                                              Contact phone _____________
                                               43575 Mission Blvd #347
       Name and address                        Fremont, CA 94539

 5.    Bankruptcy trustee                      Sarah L. Little                                                 Contact phone (510)485−0740
                                               2415 San Ramon Valley Blvd. #4432                               Email: sarah@littletrustee.com
       Name and address                        San Ramon, CA 94583

 6.        Bankruptcy clerk's office                           1300 Clay Street, Suite 300                     Hours open: 9:00 am to 4:30 pm,
                                                               Oakland, CA 94612                               Monday − Friday
           Documents in this case may be filed at this
           address. You may inspect all records filed in                                                       Contact phone: 510−879−3600
           this case at this office or online at
           www.pacer.gov.
                                                                                                               Date: 10/31/18
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      Case: 18-42547                Doc# 10            Filed: 11/02/18              Entered: 11/02/18 21:28:43                        Page 3 of 4
Debtor Tanseer Hasan Kazi                                                                                               Case number 18−42547 WJL 7


7. Meeting of creditors                                     December 7, 2018 at 09:30 AM                                        Location:

    Debtors must attend the meeting to be questioned        The meeting may be continued or                                     Office of the U.S.
    under oath. In a joint case, both spouses must          adjourned to a later date. If so, the date                          Trustee, 1301 Clay St.
    attend. Creditors may attend, but are not required to
    do so.                                                  will be on the court docket.                                        Room 1300N, Oakland,
                                                                                                                                CA 94612
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                                     The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have
    the right to file a motion to dismiss the case under
    11 U.S.C. § 707(b). Debtors may rebut the
    presumption by showing special circumstances.


9. Deadlines                                                File by the deadline to object to                    Filing
                                                            discharge or to challenge whether                    deadline:
    The bankruptcy clerk's office must receive these        certain debts are dischargeable:                     2/5/19
    documents and any required filing fee by the
    following deadlines.
                                                            You must file a complaint:

                                                            • if you assert that the debtor is not entitled to
                                                              receive a discharge of any debts under any
                                                              of the subdivisions of 11 U.S.C. § 727(a)(2)
                                                              through (7),
                                                              or
                                                            • if you want to have a debt excepted from
                                                              discharge under 11 U.S.C § 523(a)(2), (4),
                                                              or (6).
                                                            You must file a motion:
                                                            • if you assert that the discharge should be
                                                              denied under § 727(a)(8) or (9).


                                                            Deadline to object to exemptions:                                   Filing deadline: 30 days
                                                            The law permits debtors to keep certain                             after the conclusion of the
                                                            property as exempt. If you believe that the law                     meeting of creditors
                                                            does not authorize an exemption claimed, you
                                                            may file an objection.


10. Proof of claim                                          No property appears to be available to pay creditors. Therefore, please do not
                                                            file a proof of claim now. If it later appears that assets are available to pay
    Please do not file a proof of claim unless you          creditors, the clerk will send you another notice telling you that you may file a
    receive a notice to do so.                              proof of claim and stating the deadline.

11. Creditors with a foreign address                        If you are a creditor receiving a notice mailed to a foreign address, you may file
                                                            a motion asking the court to extend the deadlines in this notice. Consult an
                                                            attorney familiar with United States bankruptcy law if you have any questions
                                                            about your rights in this case.

12. Exempt property                                         The law allows debtors to keep certain property as exempt. Fully exempt
                                                            property will not be sold and distributed to creditors. Debtors must file a list of
                                                            property claimed as exempt. You may inspect that list at the bankruptcy clerk's
                                                            office or online at www.pacer.gov. If you believe that the law does not authorize
                                                            an exemption that the debtors claim, you may file an objection. The bankruptcy
                                                            clerk's office must receive the objection by the deadline to object to exemptions
                                                            in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




    Case: 18-42547                  Doc# 10            Filed: 11/02/18               Entered: 11/02/18 21:28:43                        Page 4 of 4
